NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 12/16/2021:
The cancellation of claim 12 is acknowledged and accepted.
The amendment to the title is acknowledged and accepted. In view of the amendment, the objection to the title in the office action dated 9/16/2021 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a separation space is formed between the second belt part and the third belt part in a state in which the unloading unit is slid forward, and the first belt part is exposed to an outside of the automated teller machine through the separation space, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876